             Case 4:19-cv-00062-JTJ Document 13 Filed 06/09/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MONTANA
                             GREAT FALLS DIVISION


ELIZABETH ANN HURLEY,                            Case No. CV-19-62 -GF-BMM

                       Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

ANDREW M. SAUL, Commissioner
of Social Security

                       Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

  X    Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED:

        1.      Plaintiff’s Motion (Doc. 9) is GRANTED;

        2.      The Commissioner’s final decision denying Plaintiff’s claims for
             disability insurance benefits is REVERSED and REMANDED for an
             immediate award of benefits beginning April 10, 2015.

        Dated this 9th day of June, 2021.

                                    TYLER P. GILMAN, CLERK

                                    By: /s/ S. Redding
                                                         S. Redding, Deputy Clerk
